Citation Nr: 0503740	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent evaluations for each ear 
pursuant to the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004), for the veteran's bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from September 1951 
to September 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 determination by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

By that decision, the RO denied the veteran's claim for a 
increased rating for service-connected bilateral tinnitus, 
evaluated as 10 percent disabling.  The RO rejected the 
veteran's argument that a separate 10 percent rating should 
be assigned for tinnitus in each ear.  


FINDINGS OF FACT

1.  The 10 percent rating awarded to the veteran for tinnitus 
is the maximum disability rating allowed under 38 C.F.R. 
§ 4.87, Code 6260 (2004).  

2.  The VA Office of the General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  


CONCLUSION OF LAW

The appeal claim for separate 10 percent disability ratings 
for tinnitus of each ear pursuant to the provisions of 
38 C.F.R. § 4.87, Code 6260 (2004) is denied as a matter of 
law.  38 U.S.C.A. §§ 1155, 5107A, 7104(c) (West 2002); 
38 C.F.R. § 4.87, Code 6260 (2004) (and as amended at 68 Fed. 
Reg. 25823, May 14, 2003); Sabonis v. Brown, 6 Vet. App. 426 
(1994); VAOPGCPREC 2-03.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C.A. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


Criteria

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. § 4.85- 
4.87 (2004)).  

According to the former rating criteria, a maximum 10 percent 
rating was assigned for persistent tinnitus as a symptom of 
head injury, concussion or acoustic trauma. 38 C.F.R. § 
4.87a, Code 6260 (1992).  

The regulation was revised effective in June 1999 to provide 
a maximum 10 percent rating for recurrent tinnitus, 
regardless of its cause.  A note following the diagnostic 
code indicates that a separate evaluation for tinnitus may be 
combined with an evaluation under Codes 6100, 6204, or other 
diagnostic codes, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, Code 
6260 (2004).  

The regulation was again revised in May 2003, effective June 
13, 2003, to add, in pertinent part, two additional notes 
following the diagnostic code as follows:  

Note (2): Assign only a single evaluation 
for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in 
the head.  

Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible to 
other people and has a definable cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.  

68 Fed. Reg. 25,822 (May 14, 2003).  


Analysis

By a rating decision of December 2001, the RO, in pertinent 
part, granted entitlement to service connection for tinnitus 
and assigned a 10 percent rating under 38 C.F.R. § 4.87, Code 
6260, effective from the date of receipt of the veteran's 
service connection claim in August 2001.  The veteran filed a 
claim for an increased rating in March 2003.  The RO denied 
that claim and the present appeal ensued.  

The veteran contends that his tinnitus is bilateral in nature 
and that a separate rating of 10 percent should therefore be 
assigned for each ear.  He argues that authority for separate 
ratings is found in 38 C.F.R. § 4.25(b), which states that 
disabilities resulting from a single disease entity are to be 
rated separately.  He maintains that although the rating 
criteria for tinnitus found in Code 6260 were revised as of 
June 2003 to specifically preclude separate ratings, the pre-
June 2003 versions of the Code were ambiguous, and the 
ambiguity should be resolved in favor of a finding that 
separate ratings for each ear were available under those 
versions.  

In analyzing the requirements of the various versions of Code 
6260 and the effect of other provisions of the law, including 
38 C.F.R. § 4.25(b), the nature of the disability known as 
tinnitus from a medical standpoint is critical.  The holding 
in VAOPGCPREC 2-03 sets forth medical conclusions as to the 
disorder that the Board is obligated to accept.  

Specifically, in VAOPGCPREC 2-03, the VA Office of the 
General Counsel observed that tinnitus is defined as " the 
perception of sound in the absence of an acoustic stimulus," 
citing The Merck Manual 665 (17th ed. 1999).  The opinion 
referenced the notice of proposed rulemaking resulting in the 
May 2003 amendment to Diagnostic Code 6260 as follows:  

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a precursor 
of subjective tinnitus.  

It is theorized that in true tinnitus the 
brain creates phantom sensations to 
replace missing inputs from the damaged 
inner ear, similar to the brain's creation 
of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].  

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified in 
true tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  

Therefore, as determined by the General Counsel, in view of 
the undifferentiated nature of the disorder, regardless of 
whether tinnitus was perceived as unilateral, bilateral, or 
in the head, the original and the revised versions of Code 
6260 authorized only a single 10 percent rating for tinnitus 
and precluded the assignment of separate ratings for 
bilateral tinnitus.  The Board is bound to follow this 
opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

It must be pointed out that the evidence of record does not 
show that the veteran's bilateral tinnitus has been medically 
determined to be other than a single disability; that is, the 
medical evidence does not demonstrate that tinnitus that is 
manifested in each ear is in fact differentiated by source.  
The veteran has presented no evidence to that effect, nor has 
he suggested that there exists any such evidence.  

The veteran relies on 38 C.F.R. § 4.25 to support his 
argument that separate ratings must be assigned.  Under 38 
C.F.R. § 4.25(b) (2004), disabilities arising from a single 
disease entity (such as arthritis, multiple sclerosis, 
cerebral vascular accident, etc.) are to be rated separately.  
However, the regulation presupposes the existence of multiple 
disabilities or a disease with multiple manifestations, 
whereas tinnitus has been determined by the General Counsel 
not to be such a disability.  The ruling that tinnitus, 
either unilateral or bilateral, is to be rated as a single 
disease entity is based on a finding that tinnitus is a 
unitary disability that cannot be divided into distinct and 
diverse impairment of separate body parts.  

This conclusion is consistent with other authority pertaining 
to the assignment of multiple ratings.  The assignment of 
separate ratings is dependent on a finding that the disease 
entity is productive of distinct and separate symptoms; the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14 (2004); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  As the General Counsel's opinion makes clear, the 
disease entity of "tinnitus" has but one symptom--the 
perception of sound in the brain without acoustic stimulus.  
Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for the right 
and the left ear is not authorized.  

Regarding the veteran's argument on appeal, the pre-June 2003 
versions of the regulation were not ambiguous.  To the 
contrary, the General Counsel's opinion found that the prior 
versions of Code 6260 compelled the same adjudicative result 
and that the June 2003 amendment brought about no substantive 
change of law.  Even if it were assumed arguendo that an 
ambiguity once existed, the General Counsel's opinion 
eliminated any such ambiguity.  

The General Counsel's opinion is binding on the Board.  As a 
matter of law the Board is not free to accept or reject 
General Counsel opinions on its own motion.  Rather, by 
statute, the Board "shall be bound in its decisions by...the 
precedent opinions of the chief legal officer of the 
Department."  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).  

The CAVC has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351-52 (1995).  Accordingly, as the veteran is in 
receipt of the highest available rating for tinnitus, the 
appeal for separate ratings must be denied as a matter of 
law.  


ORDER

Entitlement to separate 10 percent evaluations for each ear 
pursuant to the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004), for the veteran's bilateral tinnitus is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


